Title: To James Madison from the Right Reverend James Madison, 23 February 1801
From: Madison, James (Reverend)
To: Madison, James


My dear Sir
Feby 23d. 1801. Williamsburg.
I recd your Favr. enclosing Mr Patton’s Letter, and am greatly obliged for your Kindness in making those necessary Inquiries respecting the Land. The Sum demanded is beyond my Means. I could not, in my Purchase exceed 2000 £ for the Land alone; the other necessary Expences informing a Settlement would be considerable, & must be attended to as well as the Land. Mr Geo. C. Taylor has written to me a Letter, offering his Place, but adds Nothing about the Price. He says it contains about 500 Acres, & is a valuable Tract, having also the Advantage of convenient Buildings. It is not improbable, this [sic] his Price might be within the Limits I have mentioned, especially if a considerable Proportion could be paid within a short Period. I shall beg the Favr. of him to let me know the least he will take for the Land, & then give him an Answer. It is true, however, that my Anxiety for a Settlement in the Country has somewhat abated. My great Wish was to accomodate not only myself, but my Family. Mrs. M. seems to have changed very much in her Wishes since the late Insurrection. Another Circumstance has some Weight at present. The Presidency of New York Coll., I have been told by respectable Authority, might be obtained, if I would declare my Willingness to accept. The Place is worth from 800 to a 1000 pr. An. N Y Curry. I have desired a full Account of the Duty required Etc. What may be the Result, I cannot as yet foretell. One Thing is very much in Favr. of the Proposition, Viz, that the Office of the Pr. there appears to be, by no Means, laborious.
I have just recd. also your Favr by Mr Conway. Be assured, that I shall take a singular Pleasure in rendering him every Service in my Power. It was not your intent to take him into our Family, but I have directed to him to [sic] very convenient Lodgings, & at the same Time, near to me. He appears to be sensible, & well disposed; of Course, I have no Doubt of his Improvement. His Father may be assured of my Attention & Friendship to him.
I rejoice with you, that the presidential Election has at Length terminated in a Manner so greatly desired by every Friend to genuine Republicanism. But I hope also to hear, that you will not decline the office of Secretary of State. I am sure, the general Wish of your Fellow Citizens is, that you may accept of it.
Whilst I was investigating the Machine before Mentioned—upon the Supposition that it was really an American Invention, I found, that it was already described in the British Encycl:—Little indeed is said about it, & that little, of very little Consequence; but my whole Ardour was, in a Moment, gone. I think, however, I went far eno’ to justify the Conclusion, that the Air is not forced into the Vessel by the Fall of the Water, or by any Vacuum which is supposed to be formed by it’s Descent thro’ the Tubes. This however is the Idea in the Encycl.
Be pleased to present my best Regards to Mrs. Madison & Congratulations to Mrs. Rose. Yrs. most sincerely & Affectly.
J Madison
